PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/121,397
Filing Date: 14 Dec 2020
Appellant(s): YouAR INC.



__________________
Erin D. Mondloch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 July 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 21-23, 25-28, 30, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), and Langseth (US 20130178257 A1).
  	Regarding Claim 21, Monney teaches or suggests A computer-implemented method for providing related augmented reality and virtual reality experiences ( “A computerized method for annotating at least one feature of an image of a view, includes the steps of obtaining the image with an image sensor of a portable device, and retrieving at least one condition. Based on the at least one condition, the method automatically selects a feature identification method among a plurality of features identification methods. It then applies the feature identification method for identifying the at least one feature, and annotates some of the identified features.”  Monney Abstract.  Monney discloses “shared” annotations, stating “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
Monney teaches the annotated views may be part of the augmented or virtual reality, stating “The concept called ‘mediated reality’ indicates the possibility to modify by a device a view of the reality, e.g. augmenting or reducing it. The expressions ‘augmented reality’ and ‘reduced reality’ respectively indicate a live view of a physical real-world environment whose elements or features are augmented by virtual inputs--such as graphic elements or text annotations superimposed on the captured image- or respectively reduced or suppressed. For example, it is possible to annotate prominent features of an image of a view with identifying or characterising information.”  ¶ 2. 
The Examiner’s secondary reference also teaches virtual reality.), the method comprising: 
presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location (“In order to execute the annotation of a live video stream in real-time, the feature identification method has to be carried out within the portable device.”  Monney ¶ 62.) such that the AR content item appears to be present at the real-world location at a predetermined position trackable feature disposed at the real-world location (
    PNG
    media_image2.png
    425
    520
    media_image2.png
    Greyscale
  Monney Fig. 2.); 
capturing, using an imaging sensor of the onsite device, imagery of the real-world location (“FIG. 2 shows an example of an image obtained by a portable device comprising an image sensor, e.g. a digital camera (step 1000 of FIG. 1).”  Monney ¶ 99.); 
receiving, at an offsite device remote from the real-world location, environmental data 
Monney discloses feature identification data as environment data, stating “According to a further independent aspect of the invention, the selection of feature identification data which are downloaded from a remote server to the portable device depends on the discussed at least one condition.”  Monney ¶ 64. 
Monney does not explicitly disclose attaching initial position data relating to one or more physical features; the Examiner takes an Official Notice that it would have been well-known in the art that position information may be attached to physical features to be stored and transmitted; the benefits of combining this well-known knowledge would have been that the system may provide more information to a user if requested; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.1
Using Mount Rushmore as an example, the feature identification data may correspond to the environment data, and the position data may be that associated with Mount Rushmore.); and 
presenting at a display of the offsite device, based on the received environmental data and positioning data, a 
Monney discloses “shared” annotations, stating “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.  The other users’ devices may correspond to remote offsite devices, and the Examiner’s secondary reference also teaches offsite devices.
An example would have been that a first user is located at 100 meters in front of Mount Rushmore.  The second user is located at 200 meters in front of Mount Rushmore.  The first user adds an annotation for Mount Rushmore.  The same annotation would be visible to the second user.  The position data may correspond to the position information related to the annotated feature.). 
However, Monney does not explicitly disclose 
the AR content item appears to be present at a predetermined position and orientationrelative to a trackable feature;
receiving, at an offsite device . . . , environmental data based on the captured imagery of the real-world location;
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the AR content item disposed at the predetermined orientation relative to a virtual representation of the trackable feature. 
Langseth discloses 
the AR content item appears to be present at a predetermined position and orientationrelative to a trackable feature (
“For example, in one implementation, based on the changes in the current location, position, and/or orientation associated with the mobile device, the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint . . . .”  Langseth ¶ 36.  When an object’s position and orientation is determined, its relative position and orientation with respect to a fixed object is determined as well.); and a virtual representation of the AR content item disposed at the predetermined orientation (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
However, Monney in view of Langseth does not explicitly disclose
receiving, at an offsite device . . . , environmental data based on the captured imagery of the real-world location;
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature. 

Pretlove discloses 
receiving, at an offsite device remote from the real-world location, environmental data based on the captured imagery of the real-world location (

    PNG
    media_image3.png
    340
    561
    media_image3.png
    Greyscale
Pretlove Fig. 1.  
Pretlove discloses a remote device for displaying a view captured by a local device, stating “An augmented reality system comprising: a camera (19) for capturing an image, the camera being movably locatee at a local site, a registering unit (9), generating graphics and registering the generated graphics to the image from the camera, to provide a composite augmented reality image, a display device (5) located at a remote site, physically separated from the local site, for displaying a view comprising the composite augmented reality image, and a communication link (1), for communication of information between the local and the remote site, and a specifying unit (7), for specification of a position and an orientation in the remote site.”  Pretlove Abstract. 
Prelove discloses the display virtual reality, stating “By using the pointing device, a remote operator can perform the robot programming task by teaching points in the virtual world and the points taught are shown by a graphical representation. The remote operator may wear a head-mounted display, showing a graphical representation of the real world as seen from the camera with overlaid computer generated graphics.”  Prelove ¶ 26.
The claimed “environmental data” include the live view from the camera of the on-site device; position information associated with the live view, and trackable features associated with the live view. 
 Pretlove discloses sending data from local device to the remote device, stating “The local operator uses the pointing and interaction device 34 to interact with the system. The pose of the pointing device will be rendered with graphical information in such a way that it is visible through the shared virtual environment. Graphical representations related to the local operator are transmitted by means of the communication unit 22 to the other operators. Information from the pointing and interaction device 34 is transferred to the local graphics module 44 that generates a graphical representation of the pointing device. This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. 
Prelove discloses augmentation techniques that include annotation, stating “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20.); and 
presenting at a display of the offsite device, based on the received environmental data and positioning data, a wherein presenting the 
Pretlove discloses a remote device for displaying a view captured by a local device, stating “. . . a display device (5) located at a remote site, physically separated from the local site, for displaying a view comprising the composite augmented reality image, and a communication link (1), for communication of information between the local and the remote site, and a specifying unit (7), for specification of a position and an orientation in the remote site.”  Pretlove Abstract. 
Prelove discloses the display virtual reality, stating “By using the pointing device, a remote operator can perform the robot programming task by teaching points in the virtual world and the points taught are shown by a graphical representation. The remote operator may wear a head-mounted display, showing a graphical representation of the real world as seen from the camera with overlaid computer generated graphics.”  Prelove ¶ 26.
After Monney in view of Langseth is combined with Pretlove, the augmented reality content item, e.g., annotation, is added.  Further, Pretlove also discloses augmentation techniques that include annotation, stating “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20. The annotation is not limited to the examples provided in Monney.). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.
However, Monney in view of Langseth and Pretlove does not explicitly disclose 
a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature. 
Wither discloses explicitly disclose a virtual reality (VR) representation of the real-world location, including creating, at the offsite device, a simulation of the real-world location that includes a virtual representation of the trackable feature ( “A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 22, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the positioning data includes respective sets of World Geodetic System coordinates of each of the one or more real-world objects present at the real-world location (
The Examiner has explained in Claim 21 analyses that Monney in view of Langseth, Pretlove, and Wither discloses the position data.  However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose the use of World Geodetic System coordinates to represent position data,  The Examiner takes an Official Notice that it would have been well-known in the art that the position data may be represented by World Geodetic System coordinates.  The benefits of combining this well-known knowledge would have been that it would have been easier for users to compare and/or convert position data.), and 
wherein creating the simulation of the real-world location at the offsite device includes creating virtual copies of the one or more real-world objects and positioning the virtual copies within the VR representation based on the World Geodetic System coordinates (“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.  The virtual representations of 3D models represent real objects in the view.  They are placed at the correct position.  The Examiner has already explained that the position may be represented by the World Geodetic System coordinates.
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”  Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 23, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the environmental data based on the captured imagery of the real-world location includes textural data and geometry data representing the real-world location (“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.), and wherein creating the simulation of the real-world location at the offsite device includes creating a background based on the textural data and geometry data (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 25, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 24, wherein transmitting the environmental data to the offsite device includes transmitting the environmental data to the offsite device via a server (“The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney’s teaching of transmitting via a server with all environment data and related data. The suggestion/motivation would have been in order to create a flexible framework that can be easily maintain.  Further, it is easier for the system to support multiple users.).

Regarding Claim 26, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, further comprising updating the VR representation and the AR representation to incorporate a change in the AR content item (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”  Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 27, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 26, wherein the change in the AR content item comprises a change to an appearance of the AR content item (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera.”  Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 28, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, wherein the VR representation is viewable at the offsite device from a point of view (POV) independent of a POV of the onsite device (“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. ).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 30, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, further comprising: 
at a server system, selecting the AR content item from among a hierarchical set of AR content items based on one or more of: 
a connection speed of a communications network between the server system and the onsite device, 
a rendering capability of the onsite device, 
a device type of the onsite device, and 
a preference expressed in an AR application of the onsite device (
Monney discloses expressing preference through user interaction, stating “In one embodiment, the annotations can also be interactive, e.g. the user can click on an annotation to trigger an action. The result of such an action could be a menu asking for user input or displaying different information to the user. In another embodiment, a menu is presented to the user as soon as the corresponding feature is recognized, without the need for the user's interaction.”  Monney ¶ 20.
“As an example of a condition retrieved from the image, the a priori recognition of some features of the image could be used for selecting an annotation method. For example, the method could categorize features identified in the image, such as the presence in the image of a mountain view, such as the Matterhorn (Cervin), of a building such as the Leaning Tower of Pisa, of a sculpture such as the Discobolus, or of a painting such as the Mona Lisa. Example of categories of identified features include for example landscape elements, urban elements, traffic elements, close-up elements, etc.”  Monney ¶ 28. 
“According to an independent aspect of the invention, it is possible to automatically select a set of ‘annotations candidates’, i.e. a set of annotations among a plurality of annotations. This selection of candidates is based on at least one condition, similar to the automatic selection of a feature identification method. In one preferred embodiment, this at least one condition depends on the device location retrieved from a location sensor, e.g. a GPS sensor, of the portable device.”  Monney ¶ 40.
“According to a further embodiment, the language of the written annotation and/or of the audio of the video-annotations can depend on the localisation sensor of the portable device or on some user settings, allowing for example a French tourist in Tokyo to display the annotations in French and not in Japanese.”  Monney ¶ 140.
The Examiner takes an Official Notice that it would have been well-known in the art that a 3D object may comprise a hierarchy of objects; the benefits of combining this well-known knowledge would have been that more sophisticated AR content may be created; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.2); and 
at the onsite device, receiving the AR content item from the server system for presentation in the AR representation (
“The annotations candidates could be downloaded wirelessly through a cellular network, e.g. UMTS, or Wifi, from a remote server on the portable device: in this manner, the annotation of an image of a view can be done on the portable device itself, without the need of any external server.”  Monney ¶ 41.).
Regarding Claim 33, Monney in view of Langseth, Pretlove, and Wither teaches or suggests A computer-implemented method for providing related augmented reality and virtual reality experiences, the method comprising: 
generating a virtual reality (VR) representation of a real-world location at an offsite computing device remote from the real-world location (See Claim 21 rejection for detailed analysis.  Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location.”);
generating an augmented reality (AR) view of the real-world location, at an onsite computing device disposed at the real-world location, by overlaying an AR object on a live view captured by the onsite computing device such that the AR object appears to be present at a predetermined position and orientation in the real-world location (See Claim 21 rejection for detailed analysis.  Claim 21 recites “presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location such that the AR content item appears to be present at the real-world location at a predetermined position and orientation relative to a trackable feature disposed at the real-world location.”); 
capturing environmental data identifying locations of one or more features of the real-world location using the onsite computing device (See Claim 21 rejection for detailed analysis.  Claim 21 recites “capturing, using an imaging sensor of the onsite device, imagery of the real-world location.”  “In order to execute the annotation of a live video stream in real-time, the feature identification method has to be carried out within the portable device.”  Monney ¶ 62.  
    PNG
    media_image2.png
    425
    520
    media_image2.png
    Greyscale
  Monney Fig. 2.); 
receiving, at the offsite computing device, the captured environmental data and first data representing the AR object (See Claim 21 rejection for detailed analysis.  Claim 21 recites “receiving, at an offsite device remote from the real-world location, environmental data based on the captured imagery of the real-world location, and positioning data representing a spatial position of one or more real-world objects present at the real-world location.”); and 
updating the VR representation of the real-world location, based on the captured environmental data (See Claim 21, 26, and 27 rejections for detailed analysis.  When a viewpoint is changed, both the VR and AR representations are modified accordingly. ), and 
incorporating the AR object into the VR representation, based on the first data representing the AR object, such that the AR object appears to be present at the predetermined position and orientation within the VR representation (See Claims 21, 26, and 27 rejection for detailed analysis.  Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location, wherein presenting the VR representation of the real-world location includes creating, at the offsite device, a simulation of the real-world location including a virtual representation of the AR content item disposed at the predetermined position and orientation relative to a virtual representation of the trackable feature.”).

Regarding Claim 34, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 33, wherein the predetermined position and orientation of the AR object are defined by a six-degree-of-freedom (DOF) vector relative to a trackable feature findable by the onsite computing device at the real-world location (
“For example, in one implementation, based on the changes in the current location, position, and/or orientation associated with the mobile device, the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint . . . .”  Langseth ¶ 36.  
The Examiner takes an Official Notice that position and orientation of an element may be represented by a “a six-degree-of-freedom (DOF) vector.”  The benefits of combination this well-known knowledge would have been that a calculation would have been made easier by a vector representation.  It would have been more easily implemented with computers.), the method further comprising: 
receiving, at the onsite computing device, the six-DOF vector, trackable data enabling the onsite computing device to identify the trackable feature, and second data representing the AR object (
“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera”  Langseth ¶ 36.
The position and orientation are represented by six-DOF vector as the Examiner has explained.); 
identifying the trackable feature (“In order to execute the annotation of a live video stream in real-time, the feature identification method has to be carried out within the portable device.”  Monney ¶ 62.  Monney Fig. 2.); and 
calculating a position of the onsite computing device relative to the trackable feature (“Furthermore, the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera”  Langseth ¶ 36.); wherein 
overlaying the AR object on the live view includes rendering the AR object based on the six-DOF vector (Langseth ¶ 36.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 

Regarding Claim 35, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 33, 
wherein incorporating the AR object into the VR representation includes rendering an occlusion between the AR object and a virtual representation of a feature of the real-world location within the VR representation (

    PNG
    media_image4.png
    415
    455
    media_image4.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58.
As Fig. 6 shows AR annotation 160 occludes background objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). ).
Regarding Claim 36, Monney in view of Langseth, Pretlove, and Wither teaches or suggests A computer-implemented method for providing a shared augmented reality (AR) experience, the method comprising: 
visualizing, at an offsite device remote from a real-world location, a virtual reality (VR) representation of the real-world location by creating virtual copies of one or more physical features of the real-world location (
See Claim 21 rejection for detailed analysis.
Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location, wherein presenting the VR representation of the real-world location includes creating, at the offsite device, a simulation of the real-world location including a virtual representation of the AR content item disposed at the predetermined position and orientation relative to a virtual representation of the trackable feature.”); 
communicating, from a server to an onsite device in proximity to the real-world location (“The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52. ), a data bundle comprising: 
a first data set consisting of an available AR content item having a predetermined spatial relationship defined in the real world with respect to at least one trackable feature disposed at the real-world location and findable by the onsite device (
See Claim 21 rejection for detailed analysis.
“The noun ‘annotation’ can also indicate an audio message, comprising sounds and/or verbal expressions. The noun ‘annotation’ can further indicate a sequence of audio images or video clip, i.e. both visual and audio messages. In one embodiment, the annotations can also be interactive, e.g. the user can click on an annotation to trigger an action. The result of such an action could be a menu asking for user input or displaying different information to the user. In another embodiment, a menu is presented to the user as soon as the corresponding feature is recognized, without the need for the user's interaction.”  Monney ¶ 20.  The content of the annotation may correspond to an example of AR content item.
Claim 21 recites “presenting at a display of the offsite device, based on the received environmental data and positioning data, a virtual reality (VR) representation of the real-world location, wherein presenting the VR representation of the real-world location includes creating, at the offsite device, a simulation of the real-world location including a virtual representation of the AR content item disposed at the predetermined position and orientation relative to a virtual representation of the trackable feature.”), such that the available AR content item has a predetermined real-world position and orientation defined by a real-world position of the at least one trackable feature and the predetermined spatial relationship (Id.  Monney Fig. 2.), 
a second data set consisting of initial trackable data comprising information relating to the at least one trackable feature (
“The annotations candidates could be downloaded wirelessly through a cellular network, e.g. UMTS, or Wifi, from a remote server on the portable device: in this manner, the annotation of an image of a view can be done on the portable device itself, without the need of any external server.” Monney Fig. 41.  Identifiers to the annotations/physical features may correspond to the initial trackable data.), and 
a third data set consisting of initial position and geometry data relating to the one or more physical features of the real-world location, based on a location coordinate of the onsite device (
 “If the condition depends on the location of the portable device, as detected for example from a localisation sensor like a GPS and/or a network-based localisation sensor, the selected identifying method can depend for example on the category of the location for selecting an appropriate annotation method. Examples of categories include landscape vs. urban view; indoor location vs. outdoor location; highway vs. museum; etc.”  Monney ¶ 29.
“Advantageously, the method according to the present invention automatically selects a 2D or a 3D feature identification method depending on the current focusing distance of the portable device.”  Monney ¶ 37.  The 3D feature identification may correspond geometry data;
Monney does not explicitly disclose attaching initial position data relating to one or more physical features; the Examiner takes an Official Notice that it would have been well-known in the art that position information may be attached to physical features to be stored and transmitted; the benefits of combining this well-known knowledge would have been that the system may provide more information to a user if requested; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.3); 
capturing imaging information of the real-world location using an imaging sensor of the onsite device (See Claim 21 rejection for detailed analysis.); 
visualizing, using the onsite device, an onsite AR representation of the real-world location by presenting the available AR content item incorporated into a live view of the real-world location at the predetermined real-world position and orientation (
See Claim 21 rejection for detailed analysis.
Claim 21 recites “presenting, at a display of an onsite device disposed at a real-world location, an augmented reality (AR) representation of the real-world location including an AR content item incorporated into a live view of the real-world location such that the AR content item appears to be present at the real-world location at a predetermined position and orientation relative to a trackable feature disposed at the real-world location.”); 
updating at least one data set of the data bundle to generate an updated data bundle, using the onsite device (
See Claims 21 and 26-28 rejections for detailed analyses.

Monney discloses “shared” annotations, stating “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.
 “The local operator uses the pointing and interaction device 34 to interact with the system. The pose of the pointing device will be rendered with graphical information in such a way that it is visible through the shared virtual environment. Graphical representations related to the local operator are transmitted by means of the communication unit 22 to the other operators. Information from the pointing and interaction device 34 is transferred to the local graphics module 44 that generates a graphical representation of the pointing device. This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
 “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20. ); 
communicating the updated data bundle from the onsite device to the remote offsite device via the server (
See Claim 21 rejection for detailed analysis.
Monney ¶ 52.  Prelove ¶¶ 20, 55.); and 
updating the VR representation using the updated data bundle and incorporating the available AR content item into the VR representation to generate an offsite virtual AR representation, such that the offsite virtual AR representation represents the available AR content item as appearing at the predetermined real-world position and orientation (
See Claims 21 and 26-28 rejections for detailed analyses.
Monney ¶ 52.  Prelove ¶¶ 20, 55.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney with Langseth. The suggestion/motivation would have been in order to better integrate virtual objects with physical objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 37, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein incorporating the available AR content item into the VR representation includes
 rendering an occlusion between the available AR content item and a virtual representation of a feature of the real-world location within the VR representation (

    PNG
    media_image4.png
    415
    455
    media_image4.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58.
As Fig. 6 shows AR annotation 160 occludes background objects. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). ).

Regarding Claim 38, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein updating the at least one data set comprises updating the position and geometry data using the captured imaging information from the onsite device (
“The local operator uses the pointing and interaction device 34 to interact with the system. The pose of the pointing device will be rendered with graphical information in such a way that it is visible through the shared virtual environment. Graphical representations related to the local operator are transmitted by means of the communication unit 22 to the other operators. Information from the pointing and interaction device 34 is transferred to the local graphics module 44 that generates a graphical representation of the pointing device. This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
 “By the provision of an operator input means for feeding data related to the graphics to be displayed, the operator is able to add virtual information to the virtual environment, e.g. annotations or graphical illustrations.”  Prelove ¶ 20.
See Claims 26-28 rejections for detailed analyses.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 39,  Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, wherein updating the at least one data set comprises changing at least one aspect of the AR content item using the onsite device (
When a viewpoint is changed, both the VR and AR representations are modified accordingly.  Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation. 
“Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55.
See Claims 26-28 rejections for detailed analyses).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.

Regarding Claim 40, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 36, further comprising storing information corresponding to the updated data bundle on a storage device, such that updates to the at least one data set of the data bundle persist between sessions (
Monney disclosing “shared” annotations and reciting “The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users.”  Monney ¶ 52.  Neither Monney or Pretlove explicitly disclose network “sessions;” the Examiner requests Applicant clarify the scope of the claim limitation “sessions;” 
The Examiner takes an Official Notice that it would have been well-known in the art that there are network sessions to connect a local device and server device; the benefits of combining this well-known knowledge would have been that connections between a devices do not have to be constant, which would have saved networking resources; Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.4
In order to share data among users, the relevant data persists between sessions by different users.).
Claims 24, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of  Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), Langseth (US 20130178257 A1), and Ha et al. (US 20120320039 A1).  
Regarding Claim 24, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21, 
wherein capturing the imagery of the real-world location using the imaging sensor of the onsite device includes capturing the real-world location using the imaging sensor (
“A virtual object or other type of enhancement may then be displayed with respect to the panoramic view to simplify object tracking. An example embodiment will be described below using a panoramic view as an example of a virtual representation used in connection with employing the concepts described herein. However, it should be appreciated that these concepts can also be applied using other virtual representations such as 3D models or textured versions of the real world.”  Wither ¶ 25.) and 
transmitting the environmental data based on the captured imagery to the offsite device in real time (
Pretlove discloses sending data from an off-site device to an on-site device, stating “This graphical representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  Prelove ¶ 55. 
Pretlove discloses sending data from an off-site device to an on-site device, stating “Thus, the local operator will be able to visualize the movements of the remote operator's pointing device in real time by means of virtual 3D graphics overlaid the real scene.”  Prelove ¶ 55. ), and 
wherein presenting the VR representation at the offsite device includes dynamically updating the VR representation based on the environmental data (Id.  Prelove discloses real-time monitoring of the environment of the on-site device, which changes location and orientation. The VR representation is updated according to the changed location and orientation (viewpoints).
See Claims 26-28 for detailed analyses.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth with Pretlove. The suggestion/motivation would have been in order to let one have remote expert advice, and/or in order to let a group collaborate while they are placed at different locations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 
	However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose capturing the real-world location by scanning.
Ha teaches or suggests capturing the real-world location includes scanning by a depth camera (
Ha discloses the use of depth image, stating “The modeling unit 110 may generate the 3D model in a point cloud form using the input color image and the input depth image. In some embodiments, the 3D model may be generated after performing low pass filtering and/or moving least square (MLS) in order to remove noise in the input depth image. The 3D model in the point cloud form is only an example, and thus, other embodiments of generating a mesh based 3D model and the like may be applied.”  Ha ¶ 35.
The Examiner takes an Official Notice that it would have been well-known in the art a depth image may be acquired through scanning of a scene.  The benefits of combining this well-known knowledge would have been that more accurate depth data would be acquired and/or data covering wider range of area would be acquired.  For example, a commonly used depth camera may be a laser scanner.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither with Ha. The suggestion/motivation would have been in order to make augmented image more attractive and have stronger 3D effects. 

Regarding Claim 29, Monney in view of Langseth, Pretlove, Wither, and Ha teaches or suggests The method of claim 28, wherein the VR representation includes a virtual avatar of a user of the offsite device, the POV of the VR representation comprises a first-person view from the virtual avatar, and the virtual avatar is incorporated into the AR representation (
    PNG
    media_image4.png
    415
    455
    media_image4.png
    Greyscale
 Wither Fig. 6.  “FIG. 6 illustrates an example of such an annotation 160, which represents an avatar of the on-site user.”  Wither ¶ 58. 
 “FIG. 6 illustrates an example in which the on-site view and the remote view are different based on having a different viewpoint according to an example embodiment.”  Wither ¶ 18.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth and Pretlove with Wither. The suggestion/motivation would have been in order to view from the perspective of a remote operator, which would have been helpful on occasions to understand and appreciate the precise operation context for the remoter operator. In addition, the use of virtual representation may reduce the amount data transmitted between the local and remote devices. Further, it would reduce object tracking in the remote environment (see Wither, paragraph 25). 

Regarding Claim 32, Monney in view of Langseth, Pretlove, Wither, and Ha teaches or suggests The method of claim 21, wherein the imaging sensor of the onsite device comprises a structured light sensor (
Ha discloses the use of depth image, stating “The modeling unit 110 may generate the 3D model in a point cloud form using the input color image and the input depth image. In some embodiments, the 3D model may be generated after performing low pass filtering and/or moving least square (MLS) in order to remove noise in the input depth image. The 3D model in the point cloud form is only an example, and thus, other embodiments of generating a mesh based 3D model and the like may be applied.”  Ha ¶ 35.
The Examiner takes an Official Notice that it would have been well-known in the art that structured light sensor may be used to capture 3D data of an object or environment; it would have been a simple substitution of one known element for another to obtain predictable results;  Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.5).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither with Ha. The suggestion/motivation would have been in order to make augmented image more attractive and have stronger 3D effects. 

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Monney et al. (US 20130311868 A1) in view of  Langseth (US 20130178257 A1), Pretlove et al. (US 2004/0189675), Wither (US 20120249586 A1), and Lindsay (US 20120142415 A1).  
Regarding Claim 31, Monney in view of Langseth, Pretlove, and Wither teaches or suggests The method of claim 21. 
However, Monney in view of Langseth, Pretlove, and Wither does not explicitly disclose  further comprising selecting, at the offsite device, a fidelity level for the VR representation, and wherein creating the simulation of the real-world location includes creating the simulation in accordance with the selected fidelity level.
Lindsay teaches or suggests further comprising selecting, at the offsite device, a fidelity level for the VR representation, and wherein creating the simulation of the real-world location includes creating the simulation in accordance with the selected fidelity level (“In some embodiments, the level of detail in the augmented video 204 for the VR elements or objects 114 may depend on the processing power of the computers 134 (FIGS. 1 and 2) and/or the transmission speed/bandwidth of the transmission lines 190-196, in addition to the requirements for playing the game or sport.”  Lindsay ¶ 129.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Monney in view of Langseth, Pretlove, and Wither, with Lindsay. The suggestion/motivation would have been in order to enhance the quality of realtime video.  If the live view cannot be interactively updated, the quality of the video would severely deteriorate.

(2) Response to Argument
A. 1.	Appellant argues that “Independent claim 21 and dependent claims 23, 25, and 28 are patentable over Monney in view of Pretlove, Wither, and Langseth” 
a.	Appellant argues that “Monney and Langseth fail to teach or suggest presenting an AR object incorporated into a live view of a real-world location such that the AR object appears to be present at a predetermined position and orientation relative to a trackable feature”
Appellant argues that “these references fail to teach or suggest incorporating an AR content item into a live view such that the AR content item appears to be present at the real-world location at a predetermined position and orientation in any sense… contrary to the Office action’s assertion, Monney fails to teach or suggest presenting an AR content item such that the AR item appears to be present at a predetermined position. (The Office action acknowledges that Monney fails to teach or suggest an AR item presented such that it appears to be presented at a predetermined orientation.)… there is no teaching or suggestion in Monney that the annotations are displayed such that they appear to be present at predetermined real-world positions (or orientations). On the contrary, the annotations are presented ad hoc, in whichever parts of the display and at whatever size will best allow a user to see them”.
	Examiner first notes that this final allegation regarding the “ad hoc” presentation of the annotations is purely speculative and not described as such anywhere in the Monney reference. Examiner asserts that the reason for this lack of description is because the allegation is erroneous as is obvious upon viewing Fig. 6, for example. Fig. 6 clearly places annotations adjacent to the real world place being described thereby, but also includes a line physically pointing from the descriptive annotation to the respective place being described. In fact, viewing Fig. 6, it is clear that the alleged “ad hoc” placement of annotations “in whichever parts of the display and at whatever size will best allow a user to see them” makes no sense as it would be entirely unclear what the annotation was describing if this were the case. Examiner notes that this argument is used repeatedly as a foundation for the remaining arguments and thus it is important to establish that this argument is clearly erroneous.
With respect to the allegation that “Monney fails to teach or suggest presenting an AR content item such that the AR item appears to be present at a predetermined position”, Examiner again points to Fig. 6, where it is clear that these annotations (corresponding to the claimed ‘AR content item’) are placed directly adjacent to the real-world location (corresponding to the claimed ‘trackable feature’) being described. Therefore, Examiner maintains that Monney indeed teaches the claimed limitation of “a virtual representation of the AR content item disposed at the predetermined position (…) of the trackable feature.” 
Appellant continues the argument with reference to Fig. 6 of Monney, alleging that: “the location of the annotation on the display is determined by the device based on considerations such as avoiding collisions with other annotations (e.g., the annotation “Mountain Shelter ‘Alps” also appearing on the display), without regard to whether the annotation will appear to be disposed in the real world at any particular predetermined position or orientation. For example, although the annotation in the example of Fig. 6 happens to be positioned directly over the mountaintop, the annotation does not have a predetermined position directly over the mountaintop. If, e.g., the user moved the camera to the right such that only half of the mountaintop were in view, the system would not display only half of the annotation.”
Again, Examiner fails to find any such discussion in the Monney reference and notes that this not only appears to be Appellant purporting that somehow the placement of annotations near their respective items in Fig. 6 is purely coincidental, but also unfounded speculation of a hypothetical scenario with a similarly unfounded conclusion drawn by Appellant. Examiner again asserts that this is simply incorrect and that the placement of these annotations are very clearly at predetermined positions with respect to their corresponding real-world location.
Appellant appears to cite paragraphs [0052] and [0165] of Monney as alleged support for the lack of predetermined annotation positioning. Examiner notes that the first sentence of paragraph [0052] is as follows: “If a correspondence is not found, the user himself could add a new feature identification data, which is not known by the annotation device nor by a remote server. ” Clearly referring to a special scenario wherein there exists no correspondence. However, Examiner points to the remaining portions of the paragraph: “new feature identification data could correspond for example to a portion of the captured image which the user wants to annotate with a new annotation. The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated”, clearly supporting the annotation of specific objects, as is consistent with the aforementioned Fig. 6. Examiner notes that nothing in this paragraph, paragraph [0165] (which pertains to user input and storage thereof), or anywhere else in the reference supports the notion that annotations are arbitrarily positioned, as Appellant appears to allege. 
Appellant next argues that “Langseth fails to teach or suggest that its virtual objects are actually presented in a live view such that they appear to be present at a predetermined position and orientation (…) Office action cites paragraph [0036] of Langseth as teaching this feature on the basis that paragraph [0036] describes “based on the changes in the current location, position, and/or orientation associated with the mobile device . . . updat[ing] the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint.” Office action, p. 3, p. 11. However, this paragraph of Langseth is not describing virtual objects that are presented such that they appear to be present at the real-world location at a predetermined position and orientation. Instead, it simply states that a virtual object currently appearing in a camera view can be described as having a position and location and (assuming the object is not rotationally symmetric) orientation within that view. For example, the virtual object may be positioned at a central portion of the screen, or at an edge portion of the screen. The object may be oriented, e.g., facing a left edge of the screen, or facing a right edge of the screen. This is no different from Monney’s annotations (…) Langseth fails to teach or suggest that its virtual objects are incorporated into the live view such that they appear to be present at predetermined positions and/or orientations relative to a trackable feature, as claimed” 
Examiner points to cited paragraph [0036], which discloses: “based on the changes in the current location, position, and/or orientation associated with the mobile device, the augmented reality application may use the location data associated with the virtual objects 460 to suitably update the current location, position, and/or orientation that the virtual objects 460 have within the current camera viewpoint” (emphasis added). That is, Langseth teaches that location data of an object is used to update the orientation of said object. Clearly this reads on the claimed AR content item appears to be present at a predetermined position and orientationrelative to a trackable feature. In this case the trackable feature is the location data associated with the virtual objects. Thus, Examiner asserts that clearly the combination of Monney, as modified by Langseth teaches the claimed limitation.
Appellant further argues that “a person of ordinary skill in the art would have had no motivation to modify the Monney AR objects in view of Langseth in the manner proposed”, alleging that the “proposed rationale is unreasonable”. Examiner respectfully disagrees, noting that this is merely a matter of opinion on the part of Appellant, and that clear rationale for combination was indeed provided: in order to better integrate virtual objects with physical objects. Appellant merely disagrees with this assertion and purports it to be ‘unreasonable’ with no factual justification. 
Appellant further argues that “the modification would render the Monney system unsatisfactory for its intended purpose. “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Here, the purpose of the Monney system is to display annotations on a camera view in a legible manner. If Monney were modified such that the annotations were instead depicted as appearing at predetermined real-world positions and orientations, then the Page 13 - Appeal Brief Serial No.: 17/121,397; Confirmation No.: 7344 annotations would frequently be missing or unreadable even when the feature to be annotated did appear in the camera view”. This, again, relies on Appellants erroneous assertion that the annotations in Monney are arbitrarily placed as well as the aforementioned hypothetical scenario and unfounded conclusion thereto drawn by Appellant. 

b.	Appellant argues that “there would have been no motivation to modify Monney/Langseth in view of Pretlove and/or Wither to include an offsite device presenting a representation of the real-world location”
Appellant argues that “Monney, whether or not modified in view of Langseth, teaches roles for onsite devices only. The Office action appears to assert either that the proposed Monney/Langseth system does include a role for an offsite device, or that modifying the Monney/Langseth system to include a role for an offsite device would have been obvious. Appellant disagrees with each assertion (…) the Office action notes that Monney teaches that one of its users can create new annotations that will be viewable by future users, and asserts that “the other users’ devices may correspond to remote offsite devices.” Office action, p. 10. Appellant submits that this apparent interpretation of the claimed “offsite device remote from the real-world location” as embracing future onsite devices is unreasonable”.
Examiner notes that not only is this not unreasonable, but that this is explicitly stated in paragraph [0052] of Monney, the paragraph cited by Appellant in the above arguments: “the user himself could add a new feature identification data, which is not known by the annotation device nor by a remote server. The new feature identification data is for example a model or template of a feature available on the image and that the user wants to annotate, and which can be used for recognizing this feature on other similar images. The new feature identification data could correspond for example to a portion of the captured image which the user wants to annotate with a new annotation. The new annotation is sent to the remote server by using the same communication link which was used for downloading the annotation set. Future users would then be able to have the objects of the image of a view annotated. The annotations could thus be user-generated and shared among users” (Paragraph [0052]). Thus, Examiner respectfully disagrees with Appellant’s allegation that the combination is unreasonable. 
Appellant goes on to argue that there “is no apparent reason that one would think to or attempt to modify Monney to facilitate remote expert advice or remote collaboration. The Monney system is configured to provide annotations to features appearing in live camera views at a single location,” building off of the incorrect allegation above. Examiner again notes that such combination is not only reasonable, but that proper motivation to combine was indeed provided.

c.	Appellant argues that “there would have been no motivation to further modify in view of Pretlove and Wither such that the offsite device presents a VR representation of the location based on the claimed data”
Examiner first notes that Appellant presents arguments based off of specification paragraphs [0047]-[0051] and [0113], pertaining not only to unclaimed subject matter but also intended use. Examiner further notes that as evidence of “unreasonable” combinability, Appellant relies on the uncited Background section of Withers. Appellant also argues again, that the combination is unreasonable, largely predicated on the erroneous idea that the other references do not pertain in any way to remote devices, which is obviously incorrect as discussed above.
Appellant specifically argues that “proposed motivation is inadequate at least because there is no apparent reason to believe that modifying the Monney/Langseth/Pretlove such that the offsite device presents a VR representation would help anyone to understand the perspective of the remote operator. In the Pretlove system, the remote operator remotely controls the position of an onsite camera (via an onsite robot) and views the video feed”. Appellant again is cherry picking uncited portions of the references; in this case, Examiner notes that Pretlove discloses in Paragraph [0018]: “a preferred embodiment of the invention, the system further comprises a robot located at the local site, the camera is mounted on the robot and the robot is arranged in such a manner that a movement of the robot, in relation to a fixed pre-specified local coordinate system depends on the specified position and orientation” (emphasis added); but Examiner also points to Paragraph [0024] of Pretlove which discloses: “System users will be able to interact through a shared virtual environment and both the remote and the local user are able to change viewpoints”. Examiner notes that clearly this allegation that Pretlove is simply robot controlled and therefore not combinable with the other references is simply incorrect. 
Appellant further argues that “ With respect to the assertion that a VR representation would “reduce” the amount of data transmitted between local and remote devices, this seems to be based on the idea that Wither’s system requires less data transmission because it does not require the remote device to receive and use any data based on imagery captured by the onsite device. However, this rationale ignores the fact that the claim recites receiving, at the offsite device, environmental data based on imagery of the real-world location captured using the onsite device, as well as positioning data representing a spatial position of one or more real-world objects present at the real-world location. That is, even if a person of ordinary skill in the art did contemplate replacing the remotely viewed video feed of Monney/Langseth/Pretlove with the non-live representation of Wither in order to obtain the purported advantage of reduced data transmission, this advantage would be undone by the further modifications necessary to achieve all of the claimed features. The claim requires the offsite device that presents the VR representation to receive data based on imagery captured by the onsite device and present the VR representation based in part on that data. Thus, even though relatively low data transmission between the local and remote devices of Wither may be an advantage of Wither’s own system, this particular advantage could not be achieved in the claimed system. Accordingly, the desire to achieve this advantage would not motivate a person of ordinary skill in the art to modify in view of Wither in the manner proposed”. 
Examiner notes that this is entirely incorrect and that the mere fact that the transfer is of Augmented reality (Wither Paragraph [0023]: “collaboration involving augmented reality, the on-site user would typically be responsible for providing some sort of live view to the remote user, so that the live view could be augmented with mixed reality aspects”) necessitates that there is present a VR representation (as is the very definition of Augmented Reality). Thus, Examiner respectfully disagrees with Appellant’s interpretation of the Wither reference.
Appellant repeats arguments pertaining to the above incorrect assertions that Pretlove is solely for robot controlled devices and that “there is no teaching or suggestion in the cited art of an offsite VR representation that is based on environmental data based on imagery captured by the onsite device”, both of which are disputed above.

d.	Appellant argues that “Office action fails to establish that the subject matter of claim 21 as a whole was obvious over the cited art, and instead attempts to reconstruct the claimed subject matter in hindsight using Appellant’s disclosure as a template”
	Appellant presents a ‘first’, ‘second’, and ‘third’ argument which correspond to sections a, b, and c above, respectively. Appellant then (‘fourth’) argues that “modifying the cited art to arrive at the claim as a whole would require radically transforming the Monney and/or Langseth systems to include a role for an offsite device and changing the principles of operation of multiple references. Specifically, modifying the Monney/Langseth/Pretlove system in view of Wither requires changing the principles of operation of those references from using live camera views and/or live video to using a VR representation. Modifying the Monney/Langseth/Pretlove/Wither system such that Wither’s VR representation is based on the claimed environmental data further requires changing Wither’s principle of operation from downloading stored data at a pair of devices to receiving, at the remote device, environmental data based on imagery captured using the onsite device”. Examiner notes that Appellant appears to be again arguing the above disputed arguments in support for the allegation that improper hindsight was used. 
	In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
2.	Appellant argues that “Dependent claim 22 is patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 21 and for the additional following reasons” 
Appellant argues that “the Office action appears to assert that a person of ordinary skill in the art who was aware of WGS coordinates would obviously position virtual copies of real-world objects within a VR representation based on WGS coordinates, as opposed to using some other method of positioning the virtual copies in the representation”. Examiner notes that Appellant is speculating about positioning of virtual copies, which is nowhere discussed or espoused in the Office Action. Examiner notes that the Office Action simply states: that “it would have been well-known in the art that the position data may be represented by World Geodetic System coordinates.  The benefits of combining this well-known knowledge would have been that it would have been easier for users to compare and/or convert position data”. Examiner reiterates that WGS coordinates are standard for use in cartography, geodesy, and satellite navigation including GPS (GPS is also clearly used and cited in Paragraphs [0029] and [0040] of Monney). Thus, Examiner maintains that this was well known in the art at the time of the invention.
Appellant further argues that “the Office action appears to assert that Wither’s virtual copies are necessarily positioned at “correct” locations that embody their WGS coordinates, Wither does not teach this. For example, Wither does not state whether 3D models of objects in its virtual representation would be placed at “correct” positions rather than, e.g., positions that are at best rough approximations of the “correct” positions”. Examiner notes that this is entirely speculative and that Wither mentions nothing about such an approximation. Wither states, in cited paragraph [0025]: “provide stored panoramic image data (or other virtual representations of a real world location) to the mobile terminal and to a remote user. Thus, the mobile terminal and the remote user may each be presented with an indirect augmented reality view (or localized virtual reality view) that simplifies the tracking issues that can be problematic in an augmented reality environment. In some examples, information regarding the on-site user's current location may be used along with information indicative of the orientation the on-site user's device in order to determine a corresponding panoramic view to provide to the mobile terminal (of the on-site user) and to the remote user”. Examiner notes that there is simply no mention of approximating and that the information is used at these particular locations. Appellant’s allegation about an approximated location is entirely unfounded and illogical in this context.

3.	Appellant argues that “Dependent claims 26 - 27 are patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 21 and for the additional following reasons” 
Appellant argues, with respect to the rejection of claim 26, that “Appellant disagrees with each of these assertions. Nevertheless, even assuming for the sake of argument that they were correct, they would fail to render obvious the claimed feature of updating the VR and AR representations to incorporate a change in the AR content item. As best Appellant understands it, the Office action is asserting that if one changes the viewpoint from which one is viewing an AR or VR representation, and the representation includes an AR content item that is fixed with respect to position and orientation, then the change of viewpoint amounts to an update to the representation “to incorporate a change in” the AR content item. Appellant disagrees with the proposition that viewing the AR content item from a different viewpoint constitutes a change to the item itself”. 
Examiner asserts that this is clearly explained in the Office Action as follows: “When a viewpoint is changed, both the VR and AR representations are modified accordingly. Note that Monney in view of Langseth, Pretlove, and Wither teaches that AR object, e.g., annotation, is fixed with respect to position and orientation”. Examiner notes that an AR representation is necessarily moved with respect to orientation changes such that it appears to the user in the fixed location. Appellant appears to conflate the AR item with the real view which is not the case; it is instead an item used to augment the view. Regardless, Examiner notes that the claim language merely states: “updating the VR representation and the AR representation to incorporate a change in the AR content item”, which Examiner argues such updating of position and/or orientation indeed accomplishes.
Appellant further argues that: “there is no teaching or suggestion of updating both a VR representation and an AR representation to incorporate a same change in the AR content item.”
Examiner notes that this is not a claimed limitation and is thus a moot point.
Appellant argues, with respect to the rejection of claim 27, that “Office action rejects claim 27 on exactly the same basis as claim 26. As described above, Appellant submits that the rejection is improper as applied to claim 26. Furthermore, Appellant submits that the rejection is improper as applied to claim 27 for at least the additional reason that it is further unreasonable to interpret viewing something (e.g., an AR object) from a different viewpoint as amounting to a change in the appearance of that thing”. 
Again, Examiner notes that the change in orientation to an Augmented Reality content item such that it is viewable from a different viewpoint, not merely viewing it from a different viewpoint, as Appellant incorrectly alleges, indeed corresponds to the claimed: “change in the AR content item comprises a change to an appearance of the AR content item” given that the AR item must necessarily be updated in appearance in order to be viewable from an updated viewpoint (again, the viewpoint not being the same thing as the AR content augmenting said viewpoint). 

4.	Appellant argues that “Dependent claim 30 is patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 21 and for the additional following reasons” 
Appellant argues, with respect to the rejection of claim 30, that “Office action at pp. 21 — 23 asserts that these features are obvious in view of the cited references because Monney purportedly “discloses expressing preference through user interaction” and the Office action took Official Notice that “it would have been well-known in the art that a 3D object may comprise a hierarchy of objects; the benefits of combining this well-known knowledge would have been that more sophisticated AR content may be created.” Appellant, while continuing to traverse the Official Notice, submits that the subject matter of the Official Notice fails to render obvious the claimed features. First, to the extent that the Office action is asserting that the claimed hierarchical set of AR content items should be interpreted as a 3D object itself comprising a hierarchy of objects…even assuming (without conceding) that it would have been well- known to a person of ordinary skill in the art that a 3D object may comprise a hierarchy of objects, this would not teach or suggest selecting, at a server system, an AR content item from among a hierarchical set of AR content items based on one or more of the recited factors. Indeed, the Office action’s asserted rationale for modifying Monney in view of knowledge of 3D objects comprising a hierarchy of objects is to create more sophisticated AR content, which has no apparent bearing on Monney’s teaching that its system may select annotations from a set of available annotations based on a location of the portable device (e.g., sensed GPS coordinates) or a language setting of the device’s software (e.g., a setting indicating a preference for French or Japanese language annotations). These features of Monney simply allow the system to select annotations that are comprehensible and/or relevant to the user. There is no apparent reason to believe that introducing a hierarchical aspect to Monney’s annotation selection would improve the system in any way, much less that it would allow creation of more sophisticated AR content. The asserted rationale for the modification lacks the required rational underpinning and thus cannot sustain the obviousness rejection”. 
Examiner maintains that it is common knowledge that it would have been well-known in the art that a 3D object may comprise a hierarchy of objects and that the benefits of combining this well-known knowledge would have been that more sophisticated AR content may be created.

5.	Appellant argues that “Independent claim 33 and dependent claim 35 are patentable over Monney in view of Pretlove, Wither, and Langseth for at least similar reasons as independent claim 21 and for the additional following reasons” 
Examiner notes that Appellant presents each of the arguments discussed with respect to independent claim 21 and dependent claims 26 and 27. Examiner maintains the rejections for at least the same reasons discussed above with respect to each of these claims.
Appellant argues for the reversal of dependent claims 33 and 35 for their dependence to claim 33. It follows that the rejections of these claims are also maintained for the same reasons.

6.	Appellant argues that “Dependent claim 34 is patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 33 and for the additional following reasons” 
Appellant, with respect to the rejection of claim 34, again repeats the argument from 1a (discussed repeatedly above), and then argues that “the claim specifically recites receiving the six-DOF vector at the onsite computing device, and no reference reasonably teaches or suggests this feature. Even if one (incorrectly) interprets Monney or Langseth as teaching an AR object presented such that it appears to be present at a predetermined position and orientation, it does not follow that presenting the AR object necessarily entails receiving a six-DOF vector defining the predetermined position and orientation relative to a trackable feature. For example, the AR object could be presented as appearing at a particular set of GPS coordinates”. 
Examiner notes that Langseth indeed teaches such movement and that the 6DoF is merely a descriptor of movement of an object (which is clearly exhibited by the object in Langseth).
Appellant thirdly argues that “the claim specifically recites calculating a position of the onsite computing device relative to the trackable feature, and no reference reasonably teaches or suggests this feature either. The Office action asserts that Langseth teaches this feature at paragraph [0036], but again, the cited portion of this paragraph refers merely to location sensors of the mobile device tracking a location, position, and/or orientation of the mobile device, and does not disclose or even hint at calculating a position of the device relative to anything else” (emphasis added).
Examiner points to the cited portion which discloses: “the manner in which the augmented reality area 440 shows the virtual objects 460 against the physical reality image may be dynamically updated in response to the location sensors tracking movements or other changes in the current location, position, and/or orientation associated with the mobile device, which may reflect changes in the current viewpoint associated with the camera” (emphasis added). Examiner points to the omission of the ‘associated with’, which clearly reads on the claimed limitation of a relative position. Examiner asserts that Appellant has omitted a vital part of the reference in order to disprove its teachings of the claimed limitations and that this is not correct. 

7.	Appellant argues that “Independent claim 36 and dependent claim 37 are patentable over Monney in view of Pretlove, Wither, and Langseth for at least similar reasons as independent claim 21 and for the additional following reasons” 
Examiner notes that Appellant presents each of the arguments discussed with respect to independent claim 21 and dependent claims 26-28. Examiner maintains the rejections for at least the same reasons discussed above with respect to each of these claims.
Appellant argues that “the claim recites updating the VR representation using the updated data bundle, and it is unclear how simply changing a viewpoint from which the representation is viewed could be interpreted as updating the representation using the recited data bundle. The data bundle includes a first data set consisting of the AR content item, a second data set consisting of initial trackable data comprising information relating to the at least one trackable feature, and a third data set consisting of initial position and geometry data relating to one or more physical features of the real-world location, based on a location coordinate of the onsite device. It is not readily apparent why changing the viewpoint from which the representation is viewed would involve using any of these data”. 
Again, Examiner asserts that this argument was addressed in both arguments 1c and 3 above, that the augmented content is not the same as the viewpoint. 


8.	Appellant argues that “Dependent claim 38 is patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 36 and for the additional following reasons” 
Appellant argues that “claim 38, which recites updating the position and geometry data using captured imaging information from the onsite device, the Office action asserts that this feature is taught by the cited art based on Pretlove’s paragraphs [0020] and [0055], and based on the same grounds applied to claims 26 — 28. However, Appellant is unable to identify any reason that the cited features of Pretlove’s system or the grounds given for rejecting claims 26 — 28 would teach or suggest these claimed features to a person of ordinary skill in the art.
The cited paragraphs of Pretlove state that Pretlove’s local operator can use their pointing device to generate graphics that are viewable by both the local operator and the remote operator. There is no apparent relationship between these teachings and the recited feature of updating initial position and geometry data relating to the one or more physical features of the real-world location using captured imaging information from the onsite device”. 
Examiner asserts that the cited portion discloses: “representation is transferred to the local registering unit 42, to the communication unit 22, via the server unit 40, and further to the remote graphics unit 37, via the remote communication unit 11. The remote graphics module adds the received graphical representation to the graphical representation generated based on the remote information. Thus, the remote and the local operator are able to see the same view seen from different viewpoints”, clearly reading on the claimed “updating the at least one data set comprises updating the position and geometry data using the captured imaging information from the onsite device”. Examiner notes that Appellant appears to add to the claimed limitations, noting that there is nothing in this limitation discussing ‘one or more physical features of the real-world location’, as alluded to by Appellant. 

9.	Appellant argues that “Dependent claim 39 is patentable over Monney in view of Pretlove, Wither, and Langseth for at least the same reasons as independent claim 36 and for the additional following reasons” 
Appellant argues that claim 39 “recites updating a data set by changing at least one aspect of an AR content item. This is the data set that, in parent claim 36, is part of a data bundle that is updated using the onsite device and communicated via a server to the offsite device, which updates the VR representation using the updated data bundle. Even if it were reasonable to say that changing the viewpoint from which an AR representation is viewed amounts to changing an aspect of an AR content item in the representation, it does not necessarily follow that updating the viewpoint amounts to updating a data set that is communicated via server to an offsite device that uses the updated data to update a VR representation”. 
Again, Examiner asserts that this argument was addressed in both arguments 1c, 3, and 7 above, that the augmented content is not the same as the viewpoint. Examiner also notes that this claim merely requires: “updating the at least one data set comprises changing at least one aspect of the AR content item using the onsite device”, which is clearly disclosed as is repeatedly discussed in the aforementioned arguments above and in Pretlove cited paragraph [0055]: “Thus, the remote and the local operator are able to see the same view seen from different viewpoints.”  

B. 1.	Appellant argues that “Dependent claim 24 is patentable over Monney, Pretlove, Wither, Langseth, and Ha for at least the same reasons that independent claim 21 is patentable, and for the additional following reasons” 
Appellant once again argues that “Appellant disagrees with the proposition that changing a camera viewpoint is equivalent to, or would suggest, updating a VR representation. Furthermore, Appellant disagrees with the proposition that Pretlove’s teaching that updating in real time the graphics that are superimposed on the display devices of both operators is sufficient to suggest to a person of ordinary skill in the art the claimed step of scanning the location using the imaging sensor of the device that presents the AR representation and transmitting environmental data based on the scanned imagery to the offsite device in real time, with the offsite device presenting a VR representation that is dynamically updated based on the environmental data”. Examiner again asserts that the viewpoint is not the same thing as the AR content which is an item used to augment the view. Regardless, Examiner notes that the claim language merely states: “wherein presenting the VR representation at the offsite device includes dynamically updating the VR representation based on the environmental data” which is clearly taught by Pretlove’s disclosure of real-time monitoring of the environment of the on-site device, which changes location and orientation. The VR representation is updated according to the changed location and orientation (viewpoints). See Claims 26-28 for detailed analyses, which Examiner argues such updating of position and/or orientation indeed accomplishes.

B. 2.	Appellant argues that “Dependent claims 29 and 32 are patentable over Monney, Pretlove, Wither, Langseth, and Ha for at least the same reasons” 
Examiner maintains these rejections for at least the reasons discussed with respect to claim 21 above.

C.	Appellant argues that “Rejection of dependent claim 31 under 35 U.S.C. § 103 as obvious over Monney et al. (US 2013/0311868 A1) in view of Pretlove et al. (US 2004/0189675 A1), Wither (US 2012/0249586 A1), Langseth (US 2013/0178257 A1), and Lindsay (US 2012/0142415 A1)” 
Examiner maintains these rejections for at least the reasons discussed with respect to claim 21 above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection (15/592,073) (7/14/2020) Page 10. 
        2 Final Rejection (15/592,073) (7/14/2020) Page 26.
        3 Final Rejection (15592073) (7/14/2020) Page 10. 
        4 Final Rejection (15/592,073) (7/14/2020) Page 34.
        5 Final Rejection (15/592,073) (7/14/2020) Page 74.